UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 001-35850 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 27-0016420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28 West Grand Avenue, Suite 3, Montvale, NJ (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 18, 2015, there were 5,865,221 issued and outstanding shares of the registrant’s Common Stock, $0.001 par value per share. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 20 Item 4. Controls and Procedures. 20 PART II - OTHER INFORMATION Item 6. Exhibits. 21 SIGNATURES 22 EXHIBIT INDEX 22 i PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (USD In Thousands, Except Share and Par Value Data) September30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade accountsreceivable, net Inventories Other accountsreceivable Total current assets Property and equipment, net Intangible assets and others, net Long term deposit 46 46 Goodwill Total long term assets Total assets $ $ 1 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (USD In Thousands, Except Share and Par Value Data) September 30, December31, LIABILITIES AND EQUITY Short term bank credit and current portion of long termbank loans $ $ Current portion of long term notes - Trade accounts payable Other accounts payable Total current liabilities Long term loans from banks Finance lease 25 56 Accrued severance pay, net 49 29 Deferred tax liabilities, net 19 57 Total long term liabilities Stockholders’ Equity: Preferred stock; $.001 par value, 5,000,000 shares authorized, none issued and outstanding Common stock; $.001 par value, 25,000,000 shares authorized, 5,865,221 and 5,856,246 shares issued and outstanding as ofSeptember 30, 2015 and December 31, 2014,respectively 6 6 Additional paid in capital Accumulated other comprehensive income (loss) Retained earnings Micronet Enertec stockholders' equity Non-controlling interests Total equity Total liabilities and equity $ $ 2 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (USD In Thousands, Except Share and Earnings Per Share Data) (Unaudited) Nine months ended September 30, Three months ended September 30, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets Total operating expenses Loss from operations ) Financialexpenses, net ) Loss before provision for income taxes ) Provision (benefit) for income taxes ) 9 3 46 Net loss ) Net income (loss) attributable to non-controlling interests ) ) ) Net loss attributable to Micronet Enertec Technologies, Inc. ) Loss per share attributable to Micronet Enertec Technologies, Inc. Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted 3 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (USD In Thousands) (Unaudited) Nine months ended September 30, Three months ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensiveloss, net of tax: Currency translation adjustment ) Total comprehensive loss ) Comprehensive income (loss) attributable to the non-controlling interests 21 ) ) ) Comprehensive loss attributable to Micronet Enertec Technologies, Inc. $ ) $ ) $ ) $ ) 4 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (USD In Thousands) (Unaudited) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Netloss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Marketable securities Change in fair value of derivatives, net (8
